 



Exhibit 10.3
AMENDMENT
TO
COGNEX CORPORATION
2001 GENERAL STOCK OPTION PLAN
A. The Cognex Corporation 2001 General Stock Option Plan (the “Plan”) is hereby
amended by adding the following sentence at the end of the first sentence of
Section 2(a):
“Notwithstanding the foregoing, the number of shares of Common Stock otherwise
available for issuance under this Plan is hereby reduced by 390,000 shares.”
B. Except as otherwise amended herein, the Plan is confirmed in all other
respects.

C. This Amendment is effective as of July 26, 2007.
     Executed this 14th day of August, 2007, by and on behalf of Cognex
Corporation by its duly authorized officer.

            COGNEX CORPORATION
      By:   /s/ Anthony J. Medaglia, Jr.         Anthony J. Medaglia, Jr.       
Secretary     

